Mr. Justice Pérez Pimentel
dissenting, on reconsideration.
San Juan, Puerto Rico, April 30, 1968
I dissent on the grounds set forth in the original per curiam opinion and on the additional grounds which I turn to explain.
The accident occurred almost at the middle of the highway. Jordán had invaded his left lane along which the vehicle driven by Morales was traveling. Jordán was not going to cross that lane perpendicularly. According to his own testimony- he was going to continue ahead along the lane which did not belong to him in order to turn then to the left where there is a service station. Jordán testified that he saw the vehicle driven by Morales coming but he believed that it was not going to continue along the lane invaded by him. Jordán’s lack of precaution was gross. Remember that the impact between the two vehicles occurs, according to Jordán himself, at the same moment when he invades the left lane going from Bay amén to Vega Alta. The right of way along that lane belonged to Morales and not to Jordán. The latter has crossed in front of a vehicle which has stopped to permit him to invade the left lane. Although he sees Morales’ vehicle, which according to the findings of the trial judge was going at 35 miles per hour, Jordán does not stop and enters the lane opposite his, that is, along which Morales’ vehicle, which was going from Vega Alta to Bayamón, was running. There is no doubt that when Jordán invades the left lane Morales’ vehicle is very close to him, for Jordán himself testified that the invasion of that lane and the occurrence of the collision was almost simultaneously. It was a head-on crash. So that *675when a vehicle stopped to let him pass Jordán immediately entered the lane which did not correspond to him in order to continue along that lane in the direction of Vega Baja for a short distance in order to enter the service station which is on the left in the Bayamóri-Vega Alta direction.
Even if any negligence is imputed to Morales for not having foreseen that Jordán was going to invade his lane despite his proximity to the place where the accident took place, the degree of said negligence would never be greater than that of Jordán. In my opinion, not more than 25% of the negligence, giving Jordán the benefit of the greatest liberality, could be imputed to Morales.